 



Exhibit 10.75.1
AMENDMENT
     Reference is made to the Guaranty dated as of August 30, 2006 (the
“Guaranty”) made by Business Objects S.A. (the “Guarantor”) in favor of
Citigroup Inc. and each subsidiary or affiliate thereof (including Citibank,
N.A. and each of its branches wherever located)(“Citigroup”). Capitalized terms
not otherwise defined herein shall have the meanings attributed thereto in the
Guaranty.
     The Guaranty is hereby amended by deleting Schedule A to the Guaranty in
its entirety and replacing it with Schedule A attached hereto.
     The Guarantor represents and warrants that the representations and
warranties contained in Section 9 of the Guaranty are correct on and as of the
date of this Amendment as though made on and as of the date hereof. The
Guarantor represents and warrants to Citigroup that this Amendment has been duly
authorized, executed and delivered on its behalf, and that the Agreement, as
amended hereby, constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms.
Except as amended hereby, the Guaranty shall remain in full force and effect.
The Guarantor hereby confirms that the Guaranty, as amended hereby, and all
rights and powers created thereby or thereunder, are in all respects ratified
and confirmed. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. This Amendment sets forth the entire
agreement between the parties with respect to the matters addressed herein and
supersedes all prior communications, written or oral, with respect hereto. This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
an original and all of which taken together shall constitute one and the same
agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the
November 2, 2006.

                  Business Objects S.A.    
 
           
 
  By   /s/ James R. Tolonen
 
        Title: Chief Financial Officer    
 
                Citigroup Inc.    
 
           
 
  By   /s/ Ross Levitsky
 
        Title: Director, VP    

1



--------------------------------------------------------------------------------



 



         

SCHEDULE A
(as of November 2, 2006)
Business Objects S.A.

          Subsidiaries   Country   Currencies
ACTA GmbH
  Germany   All currencies
Blue-Edge Software Ltd
  United Kingdom   All currencies
Borg Merger Sub II, Inc (*)
  USA   All currencies
Business Objects (U.K.) Ltd
  United Kingdom   All currencies
Business Objects Americas
  USA   All currencies
Business Objects Argentina S.R.L.
  Argentina   All currencies
Business Objects Asia Pacific Pte Ltd
  Singapore   All currencies
Business Objects Australia Pty Ltd
  Australia   All currencies
Business Objects BeluxS.A./N.V.
  Belgium   All currencies
Business Objects Corporate
  Canada & USA   All currencies
Business Objects Danmark ApS
  Denmark   All currencies
Business Objects Data Integration Inc
  USA   All currencies
Business Objects de Mexico S. de RL de CV
  Mexico   All currencies
Business Objects Deutschland GmbH
  Germany   All currencies
Business Objects do Brasil Ltda.
  Brazil   All currencies
Business Objects Finland Ltd.
  Finland   All currencies
Business Objects Greater China Ltd
  China (Hong Kong)   All currencies
Business Objects Holding B.V.
  Netherlands   All currencies
Business Objects Holding S.A.S
  France   All currencies
Business Objects Holding, Inc.
  USA   All currencies
Business Objects Iberica S.L.
  Spain   All currencies
Business Objects Italia S.p.A
  Italy   All currencies
Business Objects Japan K.K.
  Japan   All currencies
Business Objects Korea Ltd
  South Korea   All currencies
Business Objects Malaysia Sdn. Bhd.
  Malaysia   All currencies
Business Objects Nederland B.V.
  Netherlands   All currencies
Business Objects Nihon B.V.
  Netherlands   All currencies
Business Objects Nordic A.B.
  Sweden   All currencies
Business Objects Option LLC
  USA   All currencies
Business Objects Schweiz A.G.
  Switzerland   All currencies
Business Objects Software (Shanghai) Co., Ltd.
  China   All currencies
Business Objects Software India Private Limited
  India   All currencies
Business Objects Software Ltd
  Ireland   All currencies
Business Objects Software South Africa (Proprietary) Ltd.
  South Africa   All currencies
Business Objects Taiwan Inc.
  Taiwan   All currencies
Crsytal Decisions Ireland Ltd
  Ireland   All currencies
Crystal Decisions (Australia) Pty Ltd
  Australia   All currencies
Crystal Decisions (France)S.A.S
  France   All currencies
Crystal Decisions (Singapore) Pte Ltd
  Singapore   All currencies
Crystal Decisions (UK) Ltd
  United Kingdom & USA   All currencies
Crystal Decisions Holding Ltd. (Ireland)
  Ireland   All currencies
Crystal Decisions Hong Kong Ltd
  Hong Kong   All currencies
Set Analyzer Ltd.
  United Kingdom   All currencies
SRC Software (Singapore) Pte Ltd
  Singapore   All currencies
SRC Software (UK) Ltd.
  UK   All currencies
SRC Software Applications Spain SL
  Spain   All currencies
SRC Software Belgium SPRL
  Belgium   All currencies
SRC Software Sweden AB
  Sweden   All currencies
SRC Software, Inc.
  USA   All currencies

9